DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Claim 5 recites the limitation "a metal part" in line 3 in unclear. Examiner notes the comb connection teeth of claim one must be at least partially formed of metal, but do not appear to be an entirely separate “metal part”. As such, it is unclear what this “new” metal part is referring to.
-Claim 12 recites the limitation "the metal part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Melton (U.S. Patent Pub. No. 2008/0005908) in view of Trichell (U.S. Patent No. 4,563,814).
Regarding claim 1, Melton teaches a comb (10) for a hair cutting appliance (11) (Paragraph 0019; Figure 9) having a cutting direction (C1), the comb (10) comprising a comb connection part (X3) connecting a first comb part (X1) and a second comb part (X2)(Examiner notes the term part has been treated as portion as noted in the attached definition for part), wherein the first comb part (X1) comprises a plurality of first comb teeth (66), the first comb teeth being arranged, during use, to guide hair towards the hair cutting appliance for cutting (See annotated Figure 5 below); the second comb part (X2) comprises a plurality of second comb teeth (62,64) aligned with the first comb teeth (See annotated Figure 5 below); wherein the first and second comb teeth (66)(62,64) are connected together by connection comb teeth (26), wherein the first comb teeth (66) and the second comb teeth (62,64) are at least partially formed from a plastics material (Paragraph 0019) and wherein, during use of the comb, the first comb teeth (66) precede the connection comb teeth (26) and the second comb teeth (62,64) trail the connection comb teeth (26) when viewed in the cutting direction (See annotated Figures 5 and 7 below; Examiner notes the first, second and connection comb teeth have been treated as separate portions, not separate parts, in light of the 112 rejection above).

    PNG
    media_image1.png
    516
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    308
    555
    media_image2.png
    Greyscale

Melton does not provide wherein the connection comb teeth are at least partially formed from metal.
Trichell teaches it is known in the art of hair cutting devices to provide a clipping head of molded plastic materials reinforced with metal particles (Col. 4, Lines 17-23).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Melton to incorporate the teachings of Trichell to provide the plastic comb with metal particles. In doing so, it prevents dulling during use (Col. 4, Lines 17-23).

Regarding claim 2, the modified device of Melton teaches wherein the second comb part (X2) further comprises a coupling portion (42) for coupling the comb to the hair cutting appliance (Melton; Figures 2 and 9; Paragraph 0022).
Regarding claim 5, the modified device of Melton teaches wherein the comb is configured such that, when the comb (10) is coupled to the hair cutting appliance a metal part of the comb connection part is aligned with a cutting blade (28) of the hair cutting apparatus (12)(Melton Figure 9).

Regarding claim 11, the modified device of Melton hair cutting system comprising the comb (10) of claim 1 and the hair cutting appliance (11)(Melton Figure 9).
Regarding claim 12, the modified device of Melton teaches wherein a cutting blade (28) of the hair cutting appliance is aligned with the metal part of the comb connection part of the comb when the hair cutting application is coupled to the comb (Melton Figures 9 and 10; Examiner notes as the comb connection part has been modified with metal particles via Trichell, the cutting blade being in alignment with the comb reads upon “aligned with the metal part of the comb connection part”).

Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Melton (U.S. Patent Pub. No. 2008/005908) in view of Trichell (U.S. Patent No. 4,563,814) as applied to claim 1 above, and further in view of Krenik (U.S. Patent Pub. No. 2015/0197016) hereinafter Krenik-016.
Regarding claim 3, the modified device of Melton wherein the connection comb teeth (26) are made of a plastics material (Melton Paragraph 0019).
The modified device of Melton does not provide the connection comb teeth at least partially covered with a plastic material.
Krenik-016 teaches it is known in the art of hair cutting devices to incorporate comb teeth made of plastic, or metal, with a coating (Paragraph 0084).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Melton to incorporate the teachings of Krenik-016 to provide a comb tooth with a coating. Doing so, provides a desirable level of friction to hair collected in cutter head (Paragraph 0084).
The modified device of Melton in view of Krenik-016 does not provide the coating as plastic.
One of ordinary skill in the art would have good reason to materials which are known to be useful for a particular cutting function. There are a finite number of possible materials which pertain to a handheld hair cutting device and allow for the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable material in an attempt to provide an improved cutting function for hair trimmer, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 4, the modified device of Melton does not provide wherein the first and/or second comb parts are moulded over at least part of the connection comb teeth.
Krenik-016 teaches it is known in the art of hair cutting devices to incorporate comb teeth made of plastic, or metal, with a coating (Paragraph 0084).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Melton to incorporate the teachings of Krenik-016 to provide the comb tooth with a coating. Doing so, provides a desirable level of friction to hair collected in cutter head (Paragraph 0084).
Therefore, the modified device of Melton, in view of Krenik-016 provides wherein the first and/or second comb parts are moulded over at least part of the connection comb teeth (Melton Figure 5 and Krenik-016 Paragraph 0084).

Regarding claim 10, the modified device of Melton wherein the comb connection part comprises at least one metal element (Trichell Col. 4, Lines 17-23).
The modified device of Melton does not provide the at least one metal element at least partially covered with a plastic material.
Krenik-016 teaches it is known in the art of hair cutting devices to incorporate comb teeth made of plastic, or metal, with a coating (Paragraph 0084).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Melton to incorporate the teachings of Krenik-016 to provide the comb tooth with a coating. Doing so, provides a desirable level of friction to hair collected in cutter head (Paragraph 0084).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Melton (U.S. Patent Pub. No. 2008/005908) in view of Trichell (U.S. Patent No. 4,563,814) as applied to claim 1 above, and further in view of Saferstein (U.S. Patent No. 4,671,303).
Regarding claim 9, the modified device of Melton provides a thickness of the connection comb teeth (26) in a direction perpendicular to the cutting direction (C1) when in use (Melton Figure 1 and Annotated Figure 5 above).
The modified device of Melton does not provide the thickness is less than 3mm.
Saferstein teaches it is known in the art of combs to incorporate comb teeth having a thickness less than 3mm (Figures 1 and 3; Col. 3, Lines 19-33).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Melton to incorporate the teachings of Saferstein to provide teeth having a thickness less than 3mm. In doing so, it allows for a variance in the thickness of comb teeth through hair for specific applications as desired by the user (Col. 1, Lines 46-50).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Melton (U.S. Patent Pub. No. 2008/005908) in view of Trichell (U.S. Patent No. 4,563,814) as applied to claims 1 and 11 above, and further in view of Baker (U.S. Patent No. 5,050,305).
Regarding claim 13, the modified device of Melton does not provide wherein a distance between the cutting blade of the hair cutting appliance and the comb connection part is adjustable in order to adjust the length of hair after being cut by the hair cutting system.
Baker teaches it is well known in the art of hair cutting systems to provide a hair trimmer (10) with a cutting end (24) having blades (26,28) and a removable comb attachment (34) wherein a distance between the cutting bladed of the hair trimmer and the comb attachment is adjustable in order to adjust the length of hair after being cut by the hair cutting system (Col. 2, Lines 5-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Melton to incorporate the teachings of Baker to provide an adjustable comb connection. In doing so, it allows for a variety of cuts to be made as desired by the user (Col. 2, Lines 22-25).

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
-Applicant has argued “Melton does not teach connecting a first and second comb teeth by connection comb teeth. Instead, Melton teaches a plurality of teeth extending from the base portion, which includes intermediate teeth [0023]. However, the intermediate teeth are not the same or similar to the claimed connection comb teeth. Further, the Office Action provided the following parts of Melton as allegedly synonymous with respect to the claimed first comb teeth, connection comb teeth, and second comb teeth, respectively: finger portion (66), one formation (26), and a blade overhang, edge portion (62,64). Applicant respectfully submits that this analogy is incorrect. Each of these parts as taught by Melton are in relation to each given tooth 48, 50, 52. Therefore, Melton fails to teach, for example, the first and second comb teeth are connected together by connection comb teeth
Examiner has provided as an attachment the definition of part to include “some but not all of something” and the limitations have been interpreted as portions. As such, the device of Melton provides a comb, having a comb connection portion, a first comb portion with teeth portions and a second comb portion with teeth portions, connected via a middle portion as “connection comb teeth”.
-Applicant has also argued “Melton fails to disclose the connection comb teeth are at least partially formed from metal, but the Office Action alleged Trichell teaches that "it is known in the art of hair cutting devices to provide a clipping head of molded plastic materials reinforced with metal particles" (Col. 4, Lines 17-23). However, the present application and claims provide connection comb teeth partially formed from metal. Trichell does not teach nor suggest providing any type of teeth or connecting teeth partially formed from metal. Therefore, Trichell fails to teach connection comb teeth are at least partially formed from metal” Examiner notes the claim limitation only requires the tooth to be “partially” of metal. As such, the device of Trichell utilizes plastic and metal particles in combination, thereby reading upon the entire tooth, including the connection tooth portions, being made “partially of metal” as required by the current claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  05/10/2022Examiner, Art Unit 3724

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724